Sears, P. J. (dissenting).
The physical presence of the infant within the territorial jurisdiction of the State is a prerequisite to the jurisdiction of the State courts to make a determination as to the infant’s custody. (Finlay v. Finlay, 240 N. Y. 429.) The fundamental question before us, therefore, is whether the infant at the time this proceeding was instituted was within the territorial jurisdiction of the State of New York. Whether the United States *668has acquired the exclusive sovereignty of the Sackett’s Harbor Reservation (Madison Barracks) where the infant was (except as reserved by the State) under the provisions of section 8 of article I of the United States Constitution, or under the provisions of subdivision 18 of section 29 of the State Law and chapter 505 of the Laws of 1892, without regard to the Federal Constitution, need not be determined. However the sovereignty of the United States over Sackett’s Harbor Reservation has been obtained, its sovereignty, subject to the reservation that it shall not prevent the execution within Sackett’s Harbor Reservation, of any process, civil or criminal, issued upon the authority of the State, except as such process may affect the property of the United States, is beyond question. (People v. Hillman, 246 N. Y. 467, 479.) It has been said that such a reservation by a ceding State is for the purpose of preventing the ceded territory becoming an asylum for fugitives from justice. (Ft. Leavenworth R. R. Co. v. Lowe, 114 U. S. 525; 65 C. J. 1256.) Otherwise than as provided in the reservation, sovereignty of the United States over the territory of the Sackett’s Harbor Reservation is complete and exclusive. (People v. Hillman, supra; Ft. Leavenworth R. R. Co. v. Lowe, supra; Palmer v. Barrett, 162 U. S. 399; Benson v. U. S., 146 id. 325; Steele v. Halligan, 229 Fed. 1011.) I conclude, therefore, that the infant when in the Sackett’s Harbor Reservation was not within the sovereign jurisdiction of the State of New York and that the State courts are without jurisdiction of this proceeding. It is unnecessary, in my judgment, to determine the actual jurisdiction of the Federal courts under the laws of the United States over the subject-matter of this proceeding. Upon the cession of territory by one sovereignty to another, the laws in force for the administration of private justice are not abrogated and will be enforced by the new sovereignty. (Barrett v. Palmer, 135 N. Y. 336; Chicago, R. I. & P. R. Co. v. McGlinn, 114 U. S. 542.) The ceding State, however, after the cession, acts in respect to causes of action arising thereafter in the ceded territory in the same way that it does in respect to causes of action arising in other territory not comprised within the jurisdiction of the ceding State. (McCarthy v. Packard Co., 105 App. Div. 436; affd. on opinion below, 182 N. Y. 555.) I have not overlooked the decision in Divine v. Unaka Nat. Bank (125 Tenn. 98; 140 S. W. 747); but the fact that the United States may have failed to provide judicial procedure to enable the Federal courts to take cognizance of the subject-matter involved in this proceeding (if such is the case) seems immaterial inasmuch as the subject-matter in any event falls exclusively within the sovereign jurisdiction of the United States.
Order affirmed, with ten dollars costs and disbursements.